Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed on 05/01/2020.
Status of the claims 
Claims 1-20 are pending in the application.
Priority
This application is a continuation of U.S. Patent Application No. 15/192,242, filed on June 24, 2016, which is a continuation of PCT Application No. PCT/CN2016/080515, filed on April 28, 2016, which applications are hereby incorporated herein by reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. US 2016/039379 A1 hereinafter Pelletier in view of AU et al. US 20150195788 A1.

Regarding claim 1. Pelletier (US 20160309379 A1) discloses A method, the method comprising: when an operating mode transition criterion for a user equipment (UE) is satisfied, [0133] WTRU determines that internal buffer level is above a threshold: this ensures/triggers operating mode condition for the WTRU to initiate a transition to CONNECTED mode.
	transmitting, by the UE that is in a first operating mode to a network element in a communication network, a message requesting to transition to an active operating mode, the active operating mode being different from the first operating mode, [0132]-[0133]: WTRU transitions to connected state according to initiated message (request) of the WTRU;
However, Pelletier does not disclose, performing, by the UE that is in the first operating mode to the network element, one or more grant-free transmissions of data before receiving a response to the message from the network element.
AU discloses, performing, by the UE that is in the first operating mode to the network element, one or more grant-free transmissions of data before receiving a response to the message from the network element, grant-free transmission mechanisms, see [0036]: the grant-free transmission allowing the UE to ECO state 210 using network resources that are not dedicated to the device to make the transmission to facilitate data transmission and/or reception while in ECO state 210. ECO state 210 also permits fast transitions to ACTIVE state 205. Following grant-free transmission (allowing the UE in ECO state to transition to ACTIVE state), [0063]-[0064]: UE receives response from the eNB.
	Therefore, it would have been to one of ordinary skill in the art before the effective filing date to modify Pelletier with AU to reduce signaling overhead and latency in an effort to efficiently use the available spectrum, see Abstract and [0006], [0036].

Regarding claim 2. Pelletier does not disclose but Pelletier as modified with AU discloses, the performing the one or more grant-free transmissions comprising: performing the one or more grant-free transmissions and the transmitting the message simultaneously grant-free transmission to eNB; for instance, with some transmitting and/or receiving of message traffic for non-session based applications (concurrent transmission); see [0036]: the grant-free transmission allowing the UE in ECO state 210 using network resources that are not dedicated to the device to make the transmission to facilitate data transmission and/or reception while in ECO state 210. 
Therefore, it would have been to one of ordinary skill in the art before the effective filing date to modify Pelletier with AU to reduce signaling overhead and latency in an effort to efficiently use the available spectrum, see Abstract and [0006], [0036].
 
Regarding claim 3. Pelletier discloses, wherein the operating mode transition criterion comprises the UE having an amount of the data meeting or exceeding a threshold in a buffer of the UE, [0133] WTRU determines that internal buffer level is above a threshold: this ensures/triggers operating mode condition for the WTRU to initiate a transition to CONNECTED mode.

Regarding claim 4. Pelletier discloses, wherein the first operating mode is a standby operating mode, [0124], [0155]: terminal operating in an RRC idle state (standby mode).

Regarding claim 7. Pelletier discloses An apparatus, the apparatus comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions for execution by the at least one processor to perform operations of: when an operating mode transition criterion for the apparatus is satisfied, [0133] WTRU determines that internal buffer level is above a threshold: this ensures/triggers operating mode condition for the WTRU to initiate a transition to CONNECTED mode;	
transmitting, by the apparatus that is in a first operating mode to a network element in a communication network, a message requesting to transition to an active operating mode, the active operating mode being different from the first operating mode, [0132]-[0133]: WTRU transitions to connected state according to initiated message (request) of the WTRU;
However, Pelletier does not disclose performing, by the apparatus that is in the first operating mode to the network element, one or more grant-free transmissions of data before receiving a response to the message from the network element, grant-free transmission mechanisms, see [0036]: the grant-free transmission allowing the UE to ECO state 210 using network resources that are not dedicated to the device to make the transmission to facilitate data transmission and/or reception while in ECO state 210. ECO state 210 also permits fast transitions to ACTIVE state 205. Following grant-free transmission (allowing the UE in ECO state to transition to ACTIVE state), [0063]-[0064]: UE receives response from the eNB.
	Therefore, it would have been to one of ordinary skill in the art before the effective filing date to modify Pelletier with AU to reduce signaling overhead and latency in an effort to efficiently use the available spectrum, see Abstract and [0006], [0036].

Regarding claim 8. Pelletier does not disclose but Pelletier as modified with AU discloses, the performing the one or more grant-free transmissions comprising: performing the one or more grant-free transmissions and the transmitting the message simultaneously, grant-free transmission to eNB; for instance, with some transmitting and/or receiving of message traffic for non-session based applications (concurrent transmission); see [0036]: the grant-free transmission allowing the UE in ECO state 210 using network resources that are not dedicated to the device to make the transmission to facilitate data transmission and/or reception while in ECO state 210.
Therefore, it would have been to one of ordinary skill in the art before the effective filing date to modify Pelletier with AU to reduce signaling overhead and latency in an effort to efficiently use the available spectrum, see Abstract and [0006], [0036].

Regarding claim 9. Pelletier discloses, wherein the operating mode transition criterion comprises the apparatus having an amount of the data meeting or exceeding a threshold in a buffer of the apparatus, [0133] WTRU determines that internal buffer level is above a threshold: this ensures/triggers operating mode condition for the WTRU to initiate a transition to CONNECTED mode.

Regarding claim 10. Pelletier discloses, wherein the first operating mode is a standby operating mode, [0124], [0155]: terminal operating in an RRC idle state (standby mode).

Regarding claim 13. Pelletier discloses A method, the method comprising: 
receiving, by a network element in a communication network from a user equipment (UE) that is in a first operating mode, a message requesting to transition the UE to an active operating mode, the active operating mode being different from the first operating mode, [0132]-[0133]: WTRU transitions to connected state according to initiated message (request) of the WTRU;
However, Pelletier does not disclose, receiving, by the network element from the UE that is in the first operating mode, one or more grant-free transmissions of data before the network element transmitting a response to the message to the UE
AU discloses receiving, by the network element from the UE that is in the first operating mode, one or more grant-free transmissions of data before the network element transmitting a response to the message to the UE, grant-free transmission to eNB, see [0036]: the grant-free transmission allowing the UE in ECO state 210 using network resources that are not dedicated to the device to make the transmission to facilitate data transmission and/or reception while in ECO state 210. ECO state 210 also permits fast transitions to ACTIVE state 205. Following grant-free transmission (allowing the UE in ECO state to transition to ACTIVE state).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date to modify Pelletier with AU to reduce signaling overhead and latency in an effort to efficiently use the available spectrum, see Abstract and [0006], [0036].

Regarding claim 14. Pelletier does not disclose but Pelletier as modified with AU discloses, the receiving the one or more grant-free transmissions comprising: receiving the one or more grant-free transmissions and receiving the message simultaneously, grant-free transmission to eNB; for instance, with some transmitting and/or receiving of message traffic for non-session based applications (concurrent transmission); see [0036]: the grant-free transmission allowing the UE in ECO state 210 using network resources that are not dedicated to the device to make the transmission to facilitate data transmission and/or reception while in ECO state 210.
Therefore, it would have been to one of ordinary skill in the art before the effective filing date to modify Pelletier with AU to reduce signaling overhead and latency in an effort to efficiently use the available spectrum, see Abstract and [0006], [0036].

Regarding claim 15. Pelletier discloses, wherein the first operating mode is a standby operating mode, [0124], [0155]: terminal operating in an RRC idle state (standby mode).

Regarding claim 17. Pelletier discloses A network element in a communication network, the network element comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions for execution by the at least one processor to perform operations of: 
receiving, from a user equipment (UE) that is in a first operating mode, a message requesting to transition the UE to an active operating mode, the active operating mode being different from the first operating mode, [0132]-[0133]: WTRU transitions to connected state according to initiated message (request) of the WTRU;
However, Pelletier does not disclose, receiving, from the UE that is in the first operating mode, one or more grant-free transmissions of data before the network element transmitting a response to the message to the UE.
AU discloses receiving, from the UE that is in the first operating mode, one or more grant-free transmissions of data before the network element transmitting a response to the message to the UE, grant-free transmission to eNB, see [0036]: the grant-free transmission allowing the UE in ECO state 210 using network resources that are not dedicated to the device to make the transmission to facilitate data transmission and/or reception while in ECO state 210. ECO state 210 also permits fast transitions to ACTIVE state 205. Following grant-free transmission (allowing the UE in ECO state to transition to ACTIVE state).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date to modify Pelletier with AU to reduce signaling overhead and latency in an effort to efficiently use the available spectrum, see Abstract and [0006], [0036].

Regarding claim 18. Pelletier does not disclose but Pelletier as modified with AU discloses, the receiving the one or more grant-free transmissions comprising: receiving the one or more grant-free transmissions and receiving the message simultaneously, grant-free transmission to eNB; for instance, with some transmitting and/or receiving of message traffic for non-session based applications (concurrent transmission); see [0036]: the grant-free transmission allowing the UE in ECO state 210 using network resources that are not dedicated to the device to make the transmission to facilitate data transmission and/or reception while in ECO state 210.
Therefore, it would have been to one of ordinary skill in the art before the effective filing date to modify Pelletier with AU to reduce signaling overhead and latency in an effort to efficiently use the available spectrum, see Abstract and [0006], [0036].

Regarding claim 19. Pelletier discloses, wherein the first operating mode is a standby operating mode, [0124], [0155]: terminal operating in an RRC idle state (standby mode).
Allowable Subject Matter
Claims 5, 6, 11, 12, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the cited arts, alone or in combinations, do not render obvious the the method of claim 1, further comprising: receiving, by the UE that is in the first operating mode from the network element, the response approving the transition; transitioning, by the UE, to the active operating mode; and receiving, by the UE from the network element, downlink data before receiving a downlink notification from the network element.
claim 11 recites similar limitations.

Regarding claim 6, the cited arts, alone or in combinations, do not render obvious the method of claim 1, the performing the one or more grant-free transmissions comprising: performing, by the UE that is in the first operating mode to the network element, a first grant-free transmission of a first portion of the data before receiving the response to the message from the network element; and performing, by the UE that is in the first operating mode to the network element, a second grant-free transmission of a second portion of the data simultaneously with the performing the first grant-free transmission.
claims 12, 16 and 20 recite similar limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/26/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414